 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636N. Ingram Ave., #104
 3   Fresno, California 93720
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530

 5   Attorney for Defendant, DEWEY BRAZELTON

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       CASE NO. 6:19-mj-00039-JDP

12                         Plaintiff,                 STIPULATION TO CONTINUE INITIAL
                                                      APPEARANCE TO JULY 30, 2019;
13            v.                                      ORDER THEREON

14    DEWEY BRAZELTON,                                Date: July 31, 2019
                                                      Time: 10:00 AM
15                         Defendant.                 Judge: Hon. Jeremy D. Peterson

16

17
             IT IS HEREBY STIPULATED by and between the Defendant, DEWEY
18
     BRAZELTON, his attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer,
19
     SUSAN ST. VINCENT, that the Initial Appearance in the above-captioned matter currently
20
21   scheduled for July 9, 2019 at 10:00 AM be continued until July 31, 2019 at 10:00 AM. The

22   government has no objection.
23   ///
24
     ///
25
     ///
26
     ///
27

28   ///

     STIPULATION TO CONTINUE INITIAL
     APPEARANCE TO JULY 31, 2019;
     ORDER THEREON                                                                              1
 1
              Mr. Brazelton lives in Hoover, Alabama and works as a registered nurse. Mr. Brazelton
 2
     has no criminal history. Mr. Brazelton was arrested June 27, 2019 and the court date was set for
 3
     July 9, 2019, 12 days after his arrest. Mr. Brazelton needs to return to Alabama. Campgrounds
 4
     and hotels are full due to the holiday weekend further complicating a stay in the area until July 9,
 5
     2019.
 6
              Mr. Brazelton respectfully requests that the Court grant a continuance for his Initial
 7
     Appearance to July 31, 2019 at 10:00 AM.
 8

 9

10
     Dated: July 8, 2019                                    /s/ Carol Ann Moses
11                                                          CAROL ANN MOSES
                                                            Attorney for Defendant,
12                                                          CRAIG MILLER
13

14   Dated: July 8, 2019                                    /s/ Susan St. Vincent
                                                            SUSAN ST. VINCENT
15                                                          Yosemite Legal Officer

16

17

18
                                                    ORDER
19
              GOOD CAUSE APPEARING, the above request to continue the initial appearance
20
     hearing in case number 6:19-mj-00039-JDP to July 31, 2019 at 10:00 AM and Mr. Brazelton’s
21

22   request is hereby accepted and adopted as the order of this court.

23

24   IT IS SO ORDERED.
25

26   Dated:      July 9, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
     STIPULATION TO CONTINUE INITIAL
     APPEARANCE TO JULY 31, 2019;
     ORDER THEREON                                                                                      2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION TO CONTINUE INITIAL
     APPEARANCE TO JULY 31, 2019;
     ORDER THEREON                     3
